Cite as 2015 Ark. 9

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-14-991

                                                    Opinion Delivered January   15, 2015
RAYMOND D. LEACH III
                               PETITIONER           PRO SE PETITION FOR WRIT OF
                                                    MANDAMUS
V.                                                  [POLK COUNTY CIRCUIT COURT,
                                                    NO. 57CR-09-95]
HONORABLE J.W. LOONEY, CIRCUIT
JUDGE
                  RESPONDENT                        PETITION MOOT.


                                         PER CURIAM


       Now before us is a pro se petition for writ of mandamus filed by petitioner Raymond D.

Leach III. On July 9, 2012, petitioner filed in the Polk County Circuit Court a pro se petition

for postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2011). In the

mandamus petition, petitioner seeks to have Circuit Judge J.W. Looney enter a final order on

the Rule 37.1 petition.

        Judge Looney timely filed a response to the petition to which was appended a copy of

a letter order, entered October 3, 2012, expressing that the petition was without merit and

directing the prosecuting attorney to prepare a final order denying relief. Respondent states that

he was unaware that the final order was never drafted and entered until this mandamus action

was filed. Respondent appended to the response a copy of the final order that was subsequently

entered on November 25, 2014, denying the Rule 37.1 petition.

       As the Rule 37.1 petition that is the subject of the mandamus action has been acted on

by the respondent, the mandamus action is now moot with respect to the request that the

respondent be directed to enter a final order on it. See Glaze v. Reynolds, 2013 Ark. 43 (per
                                        Cite as 2015 Ark. 9

curiam); McCoy v. Pope, 2010 Ark. 183 (per curiam). Even though the respondent has acted on

the petition that is the subject of the mandamus action, rendering it moot, we take this

opportunity to note that the prompt resolution of all matters before a court is vital to the

administration of justice. McNichols v. Elmore, 2014 Ark. 133 (per curiam); Paige v. Reynolds, 2013

Ark. 73 (per curiam); Nelson v. Glover, 2012 Ark. 307 (per curiam); Higgins v. Proctor, 2009 Ark. 496

(per curiam).

       In order for the courts to comply with this judicial obligation, a system must be in place

in every judicial district whereby each judge is made fully aware of the status of his or her docket.

See McNichols, 2014 Ark. 133; see also Paige, 2013 Ark. 73; Goodwin v. Keaton, 2012 Ark. 137 (per

curiam). We urge all judicial districts to ensure that the district has a plan whereby judges are

aware of the state of the docket for all cases in their courts. See Nelson, 2012 Ark. 307.

       Petition moot.

       Raymond D. Leach III, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for respondent.




                                                  2